Citation Nr: 1243115	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  07-06 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for Crohn's disease, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure or to service-connected post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to November 1967.  He has verified service in Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.  The case was then remanded by the Board in October 2011 for additional development and readjudication.  Such development having been completed, it has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era, and is presumed to have been exposed to Agent Orange or other herbicides while in military service.

2.  The Veteran's Crohn's disease and hypertension are not presumptively related to Agent Orange.

3.  The preponderance of the competent medical and other evidence of record reflects that the Veteran's Crohn's disease was not present in service and there is no such evidence linking it to service, to include his presumed exposure to Agent Orange. 

4.  The preponderance of the competent medical and other evidence of record reflects that the Veteran's hypertension was not present in service; did not manifest within one year of his discharge from service; and is not attributable to presumed Agent Orange exposure.

5.  There is at least an approximate balance of positive and negative evidence regarding whether the Veteran's service-connected PTSD aggravates his hypertension.


CONCLUSIONS OF LAW

1.  The Veteran's Crohn's disease was not incurred in or aggravated by military service and may not be presumed to have been incurred in service due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  Resolving all reasonable doubt, the Veteran's hypertension is aggravated by his service-connected PTSD.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the service connection issues, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in November 2005 and March 2006 of VA's duty to assist him in substantiating his claims under the VCAA, and the effect of this duty upon his claims.  These letters, along with a subsequent letter in October 2011, also informed him of how disability ratings and effective dates are assigned.  See Dingess, 19 Vet. App. at 484.  The timing defect of the October 2011 correspondence was cured by the RO's subsequent readjudication of the claim and issuance of a supplemental statement of the case in August 2012.  Together, these letters addressed all notice elements.  Nothing more was required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the claims adjudicated herein.  His in-service and pertinent post-service treatment reports, including those from the Social Security Administration (SSA), are of record.  

Relevant VA examinations were obtained in November 2011 to assist in determining whether the Veteran's claimed conditions are attributable to his military service, including to his presumed exposure to herbicides (Agent Orange) in Vietnam.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board finds that the VA examinations are more than adequate, as they reflect a full review of all medical evidence of record, are supported by sufficient detail, and refer to specific documents and medical history, the Veteran's statements regarding what he believes was the onset of his Crohn's disease and hypertension, as well as medical literature, to support the conclusions reached.  Also where necessary, the opinions address service connection on both a secondary and aggravation basis, as required by 38 C.F.R. § 3.310.  Accordingly, the Board finds that there is no basis to conclude that either VA medical opinion is inadequate, or that a remand for a new examination is required.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  


Law and Analysis

The Veteran maintains that his diagnosed Crohn's disease and hypertension are the result of his presumed exposure to Agent Orange or other herbicides while serving in Vietnam during the Vietnam era.  See VA Form 21-526 received in August 2005.  He alternately asserts that he has been suffering from chronic diarrhea since his active service, which he is competent to report.  He also argues that his hypertension was either caused or aggravated by his PTSD.  See DRO Hearing Transcript at 2.  As a result, the Board will analyze these issues on presumptive, direct, and secondary service connection bases.  

The Board notes that service connection is currently in effect for PTSD, rated as 70 percent disabling.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for certain specified chronic diseases, such as hypertension, may be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was "noted" in service with post-service continuity of the same symptomatology and medical or lay evidence of a nexus between the present disability and the symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  In other words, a Veteran can establish continuity of symptomatology in cases where he/she cannot fully establish the in-service and/or nexus elements of service connection discussed above.  Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection).

For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  

Effective August 31, 2010, diseases associated with such exposure include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina) immediately following "Hodgkin's disease."  38 C.F.R. § 3.309(e).  Moreover these diseases shall have become manifest to a degree of 10 percent or more at any time after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  Note 3 following this section indicates that ischemic heart disease does not include hypertension. 

In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995). 

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a); See Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

Further, with regard to the issue of secondary service connection, the Board notes that while this appeal was pending, VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection, effective October 10, 2006.  The intent of the amendment is to conform to the regulation in Allen v. Brown, supra, the Court decision that clarified the circumstances under which a veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.  See 71 Fed. Reg. 52,744 (September 7, 2006).  In this regard, 38 C.F.R. § 3.310 was changed to note that aggravation will not be conceded unless the baseline level of severity, of the nonservice-connected disability, is established by medical evidence.  The level of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  Prior to this amendment, as noted above, secondary service connection was warranted for a disability when the evidence demonstrates that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2006); Allen v. Brown, supra.  The amendments to this section are not liberalizing.  Therefore, because the Veteran's original claim of entitlement to service connection was received prior to October 2006, the Board will apply the former version of the regulation.

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

To the extent that the Veteran is seeking service connection for Crohn's disease and hypertension on a presumptive basis.  A review of his DD Form 214 shows he served in the Republic of Vietnam during the Vietnam era and is therefore presumed to have been exposed to Agent Orange or other herbicide agent.  

However, the Board also notes that Crohn's disease and hypertension are not among the disabilities which have been associated with exposure to herbicides such as Agent Orange.  38 C.F.R. § 3.309(e).  Thus, the presumption afforded under 3.309(e) cannot provide the basis for a grant of service connection.  38 C.F.R. §§ 3.307, 3.309.  The Board finds that the Veteran's claims must be denied on this basis.  

Nevertheless, even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With regard to whether the evidence establishes a direct connection between the Veteran's service and his development of Crohn's disease and hypertension, the Board notes that service treatment records make no reference to any gastrointestinal problems, either in the way of relevant subjective complaints or objective clinical findings that provide a basis for a diagnosis of Crohn's disease.  These records also fail to reveal any evidence of elevated blood pressure readings or other indicia of hypertension.  Given the opportunity to identify any pertinent history, symptoms or complaints, at his separation in November 1967, the Veteran denied any history of specific gastrointestinal symptoms (frequent indigestion, stomach trouble) and no chronic gastrointestinal problems were noted.  His blood pressure was 132/78.  

The earliest recorded medical history places the presence of Crohn's disease and hypertension in 2002, 35 years after the Veteran's separation from active service in 1967.  That is to say, there is no corroborative evidence on file, establishing that the Veteran sought or required treatment or evaluation for Crohn's disease or hypertension during the more than 3 decades years after his service had ended in 1967, consistent with 38 C.F.R. § 3.303(b).  Savage v. Gober, supra.  This unfortunately this also makes it impossible to grant presumptive service connection for manifestation of a chronic disability (i.e., hypertension) within one year after separation from service.  38 C.F.R. §§ 3.307 and 3.309.  

Although not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, while the post-service records note a history of Crohn's disease and hypertension since at least 2002, they do not contain the required medical nexus opinion concerning the etiology of these disorders, to in turn relate or attribute it to the Veteran's military service - either directly or secondarily by way of his service-connected disabilities.

To that end, pursuant to the Board's October 2011 remand, the Veteran underwent a VA examination in November 2011 for the specific purpose of obtaining an opinion as to whether or not his Crohn's disease and hypertension were associated in any way to his period of service (including his presumed in-service exposure to herbicides) and/or related to his service-connected PTSD.  

The Veteran reported that his Crohn's disease was diagnosed about 16-17 years ago when he began having constant diarrhea and upset stomach.  He sought treatment from a private physician who started him on a liquid medicine to take before eating.  The Veteran reported that his diarrhea worsened and following a series of tests, including a colonoscopy, a diagnosis of Crohn's disease was made in 1992.  The examiner referred to VA records which suggested Crohn's disease was diagnosed probably sometime in 1992, about 25 years after the Veteran's military service.  Following a review of the claims folder, and an examination of the Veteran, the examiner concluded that the Crohn's disease was not related to military.  He added that there was simply no evidence to suggest that a relationship had been established between Crohn's disease and Agent Orange; and, thus, the Veteran's Crohn's disease could not be secondary to his presumed Agent Orange exposure.  Indeed, although the etiology of Crohn's disease was generally described as unknown, the examiner believed that heredity and malfunctioning of the immune system play a role in the development of Crohn's disease.  

During the VA hypertension examination, the Veteran reported a history of high blood pressure since the late 1980s.  He denied any coronary artery disease or other heart disease.  The examiner noted the Veteran had been service-connected for PTSD since August 2005 and had a history of obstructive sleep apnea which required the use of a CPAP machine.  He also referred to VA treatment records, which show the Veteran's blood pressure had been described as uncontrolled on occasion.  

Citing to a website article about PTSD and cardiovascular disease, the examiner noted that an increasing body of evidence indicated that PTSD was associated with major forms of cardiovascular disease including those attributed to atherosclerosis such as coronary heart disease and thromoboembolic stroke.  In addition, persons with PTSD were also reported to be more likely to have hypertension, hyperlipidemia, obesity, and cardiovascular disease.  Studies with hypertension and PTSD have noted that PTSD was associated with an increased risk of hypertension in the national comorbidity survey in an epidemiological study of Vietnam Veteran's from Australia.  The examiner concluded that since elevated systolic and diastolic blood pressures were established risk factors for cardiovascular disease, the apparent link between PSTD and hypertension may partly account for an association between PTSD and heart disease.  

The examiner then noted that there was also compelling evidence between sleep apnea and hypertension in that up to 60 percent of patients with sleep apnea have hypertension.  Moreover hypertension in patients with sleep apnea is often resistant to anti-hypertensive therapy.  

Following a review of the claims folder, review of the above information, and an examination of the Veteran, the examiner concluded that the Veteran's hypertension was not related to military duty or to any presumed to be caused by exposure to Agent Orange, but rather was at least as likely as not related to a combination of his sleep apnea and PTSD.  

The Board finds that both VA opinions are probative as they are based upon a complete review of the Veteran's claims file and supported by detailed rationale.  The VA examiners considered the Veteran's self-reported history, the relevant history as contained in medical records from service onward, the results of his personal clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  They also referred to specific documents, medical literature, and medical history to support their conclusions.  As a result, each examiner was able to fully address the salient question as to the origin of the Veteran's claimed disabilities and their relationship to military service and/or service-connected disability.  

Based on the foregoing evidence, the Board is also unable to attribute the Veteran's Crohn's disease to service, including his presumed exposure to Agent Orange.  See Hickson, supra.  The Board acknowledges the Veteran's apparent contention that he has experienced chronic diarrhea soon after service discharge as a result of exposure to Agent Orange in service.  However as has been discussed herein, service treatment records (including the November 1967 separation examination) were negative for complaints of, treatment for, or findings of gastrointestinal problems.  Moreover, the preponderance of the evidence is against a finding of a continuity of symptomatology which might show a connection between the Veteran's current Crohn's disease and his period of service.  In addition, the only medical evidence addressing the nexus requirement is the 2011 VA medical report in which the examiner disputed the notion that the Crohn's disease is attributable to Agent Orange exposure during or coincident with the Veteran's military service.  

Therefore, after weighing all the evidence, the Board finds greater probative value in the 2011 VA examiner's conclusions, and, in light of the other evidence of record, that negative nexus opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  

In reaching this conclusion, the Board has not overlooked the Veteran's contentions; his statements to healthcare providers; or his written statements.  Here, as already alluded to, the claim is primarily predicated on the notion the Veteran was exposed to herbicides (Agent Orange) during his military service and, therefore, the reason he eventually developed various chronic disorders, notably Crohn's disease.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  A veteran generally can report his or her observations concerning symptoms, but in this particular case, the Veteran is not competent to establish a current diagnosis by his lay statements as such would require medical expertise and diagnostic testing in order for a correct diagnosis to be rendered.  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed Crohn's disease are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  That is to say, Crohn's disease is not the type of condition that is readily amenable to mere lay diagnosis or probative comment on its etiology.  So while the Veteran is competent to say he has experienced certain symptoms, even symptoms that often may be associated with an eventual diagnosis of Crohn's disease, he is not in turn competent to ascribe these symptoms to disability related to his military service.  

In so far as the Veteran's assertion that he experienced chronic diarrhea since service, suggests continuity of symptomatology, the Board does not find this account to be entirely credible, even if competent, given that the post-service medical records are negative for complaints, findings, or treatment of diarrhea or stomach upset, for more than two decades years after military service.  See Curry v. Brown, 7 Vet. App. 59 (1994) (a Veteran's version of events from the past may be of limited credibility and probative value in the absence of medical records showing treatment for the claimed disorder).  The Veteran himself even informed the VA examiner that the onset of the symptoms of his Crohn's disease (stomach discomfort and diarrhea) occurred in the 1990s.  Moreover the competent and credible evidence of record, based on physical examination, diagnostic testing, interview with the Veteran, and review of the medical records has not associated the Crohn's disease in any way to his military service, including Agent Orange exposure.

Therefore, the Veteran's opinion, to the extent it is to be accorded some probative value, is far outweighed by the findings of the examining and treating medical professionals.  See Jandreau supra & Buchanan supra.  Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b). 

On the other hand, the VA examiner has indicated a causal link between the Veteran's hypertension and his service-connected PTSD.  At least two conditions, PTSD and sleep apnea, manifested by the Veteran, have been identified as capable of being contributing causes and/or aggravating factors.  The Veteran is currently service-connected for PTSD.  Service connection is not in effect for sleep apnea.  Although the VA opinion is fairly equivocal in its analysis linking hypertension to PTSD, the Board is satisfied that the Veteran's hypertension cannot be clearly dissociated from his service-connected PTSD.  

Moreover, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, which requires that reasonable doubt on any issue be resolved in the Veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition.  Although Mittleider involved a claim for an increased rating rather than a claim for service connection, the Board finds that it applies here because, as there, the medical professional could not separate the effects of the service-connected PTSD and non-service-connected sleep apnea on the Veteran's hypertension.  

Therefore, the Board finds no adequate basis to reject the competent lay testimony and medical evidence of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  While the evidence in this case is not unequivocal, it has nonetheless placed the record in relative equipoise.  The Board resolves the benefit of the doubt in the Veteran's favor and finds that the requirements for secondary service connection for hypertension are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for Crohn's disease is denied, to include as secondary to herbicide exposure is denied.  

Service connection for hypertension as secondary to service-connected PTSD is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


